Mitchell, Ch. J.
(after stating the case.) 1. One question referred to this court was, whether the superior court on the circuit determined right in rejecting the testimony offered, relating to the two items of 84/. and 129/. in the administrator’s account? I am of opinion, that this testimony was irrelevant, and inadmissible.
The court of probate, which made this allowance to the administrator, had competent jurisdiction to determine, in the first instance, the justice and legality of charges exhibited by the administrator against the estate; and if any of the heirs were aggrieved, their relief should have been sought by an appeal from the decree of the *221probatfe court to the superior court; which would hare been allowed at any time within eighteen months from tile date of the decree.(a) No liberty to appeal being moved for in due season, and the estate being settled, and distribution made, the administrator had a just right to conclude that all parties concerned acquiesced in the judgment of the probate court; and no remedy can be had by action on the administration bond.
The judgment and determination of a court of competent jurisdiction, cannot thus be impeached collaterally, and set aside by another court. The decree of the court of probate must first be removed, either by an appeal in due time, or by a writ of error, or petition for a new trial. While it is unreversed, it is to be considered as conclusive on all parties concerned. This doctrine is warranted by the precedents in this state ; as appears by the cases of Bush v. Sheldon, Rockwell v. Sheldon, and Judsen v. Lake.
To allow a review of the decrees of probate in an action of debt upon the bond given to the judge, would be to admit every administration account to be examined, and re-examined, and litigated, as often as any captious heir should be dissatisfied. It would prevent the settlement of intestate estates for many years, and vex administrators to such a degree that no man could be found to accept the trust; and it would defeat the intention of the statute limiting the time of appealing from the decrees of the probate courts, and render extremely inconvenient our whole probate system.
2. The counsel for the plaintiff stated, that the administrator entered into the possession of a part of the real estate, and took the rents and profits thereof, two years after the decease of Moses Thomfison; and that he gave no credit to the estate for those rents; and evidence was offered on the part of the plaintiff before the *222curcüit court, to show the same ; which was object©#!©, and by the court rejected. . . *
I am of opinion, that as this was a solvent estate?tMfc . heirs at law had right to enter into the possession of the real estate as soon as the descent was cast ; and the administrator was accountable only for the - goods and estate of the deceased which came into his hands. The rents and profits of the real estate belonged to the heirs-⅜ •’ and if he possessed the real estate, the judge of probate had no legal right to call him to account for the profits thereof, nor are they included in the tenor of the bond. Hence it appears, that testimony to this point could not avail the plaintiff, and was inadmissible. I am, ⅛ therefore, of opinion, that no new trial ought to be grant- j ed.
In this opinion the other judges severally concurred.
New trial not to be granted.,. '

 Stat, Conn. tit. 42. e. t. s. 06.